
	

113 S874 IS: Ending Mobile Phone Welfare Act of 2013
U.S. Senate
2013-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 874
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2013
			Mr. Vitter (for himself,
			 Mr. Inhofe, and Mr. Coats) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Commerce, Science, and Transportation
		
		A BILL
		To prohibit universal service support of commercial
		  mobile service through the Lifeline program.
	
	
		1.Short titleThis Act may be cited as the
			 Ending Mobile Phone Welfare Act of
			 2013.
		2.Prohibition on
			 Lifeline support for commercial mobile service
			(a)In
			 generalA provider of
			 commercial mobile service may not receive universal service support under
			 sections 214(e) and 254 of the Communications Act of 1934 (47 U.S.C. 214(e);
			 254) for the provision of such service through the Lifeline program of the
			 Federal Communications Commission.
			(b)Commercial
			 mobile service definedIn
			 this section, the term commercial mobile service has the meaning
			 given such term in section 332(d)(1) of the Communications Act of 1934 (47
			 U.S.C. 332(d)(1)).
			
